Case 1:20-cv-01240-JEB Document 1-4 Filed 05/12/20 Page 1 of 7




                   Exhibit D
        Case 1:20-cv-01240-JEB Document 1-4 Filed 05/12/20 Page 2 of 7




----- Original Message -----
From: admin@foiaonline.gov
At: 26-Apr-2020 17:50:31

       Your request for Expedited Processing for the FOIA request SBA-2020-000620
       has been denied. Additional details for this request are as follows:

             Request Created on: 04/15/2020
             Request Description: 1. Records of approved Paycheck Protection
              Program loans, for each loan approved between 4/9/2020 and 4/15/2020. I
              request data on each loan in the same format as currently provided by the
              SBA for 7(a) loans published on the SBA’s website here:
              https://www.sba.gov/about-sba/open-government/foia#section-header-32

              2. Records of approved Covid-19 Economic Injury Disaster Loans, for
              each loan approved between 4/9/2020 and 4/15/2020. I request data on
              each loan in the same format as currently provided by the SBA for EIDL’s
              (CFDA 59.008) published on usaspending.gov.
                                              1
Case 1:20-cv-01240-JEB Document 1-4 Filed 05/12/20 Page 3 of 7


     3. Records of approved Emergency Economic Injury Disaster Loan
     Grants, as authorized under Section 1110 of the CARES Act, for each
     grant approved between 4/9/2020 and 4/15/2020. I request data on each
     loan in a similar format as that provided by the SBA for all EIDL’s
     (CFDA 59.008) published on usaspending.gov. These should include but
     need not be limited to the following fields: value of emergency grant, face
     value of related EIDL loan, action date, recipient name, recipient parent
     duns, recipient parent name, recipient address, recipient city name,
     recipient county code, recipient county name, recipient state code,
     recipient state name, recipient ZIP code, recipient congressional district.

     I am further requesting that the Records be provided to me on computer
     files, in a .csv format or other commonly-used data format, and that they
     be provided to me through email, file-sharing service, or API.

    Expedited Processing Original Justification: I request that these materials
     be subject to expedited processing: Bloomberg News is engaged in the
     dissemination of information to the public and the subject matter related to
     this request is a matter of great public interest, debate, and urgency.
     Specifically, the survival of the U.S. economy, and especially small
     businesses, during the Covid-19 pandemic is a matter of great public
     concern; the SBA’s loan programs are the central pillar of the U.S.
     government’s plan to rescue small businesses; and accountability,
     scrutiny, and oversight of these efforts depends on timely public
     disclosure of the SBA’s actions.

     I certify that my statements concerning the need for expedited processing
     are true and correct to the best of my knowledge and belief.
    Expedited Processing Disposition Reason: Moot




                                      2
        Case 1:20-cv-01240-JEB Document 1-4 Filed 05/12/20 Page 4 of 7




From: admin@foiaonline.gov At: 05/05/20 09:39:43
To: Zachary Mider (BLOOMBERG/ NEWSROOM: )
Subject: FOIA Expedited Processing Disposition Reached for SBA-2020-000910


      Your request for Expedited Processing for the FOIA request SBA-2020-000910
      has been denied. Additional details for this request are as follows:

             Request Created on: 04/23/2020
             Request Description: Pursuant to the Freedom of Information Act, 5
              U.S.C. Section 552 et seq.("FOIA"), I request access to and copies of the
              following records (“the Records”):
              1. Records of approved Paycheck Protection Program loans, for each loan
              approved between 4/16/2020 and 4/22/2020. I request data on each loan in
              the same format as currently provided by the SBA for 7(a) loans published
              on the SBA’s website here: https://www.sba.gov/about-sba/open-
              government/foia#section-header-32
              2. Records of approved Covid-19 Economic Injury Disaster Loans, for
              each loan approved between 4/16/2020 and 4/22/2020. I request data on
              each loan in the same format as currently provided by the SBA for EIDL’s
              (CFDA 59.008) published on usaspending.gov.
              3. Records of approved Emergency Economic Injury Disaster Loan
              Grants, as authorized under Section 1110 of the CARES Act, for each
              grant approved between 4/16/2020 and 4/22/2020. I request data on each
                                              1
Case 1:20-cv-01240-JEB Document 1-4 Filed 05/12/20 Page 5 of 7

     loan in a similar format as that provided by the SBA for all EIDL’s
     (CFDA 59.008) published on usaspending.gov. These should include but
     need not be limited to the following fields: value of emergency grant, face
     value of related EIDL loan, action date, recipient name, recipient parent
     duns, recipient parent name, recipient address, recipient city name,
     recipient county code, recipient county name, recipient state code,
     recipient state name, recipient ZIP code, recipient congressional district.
    Expedited Processing Original Justification: I request that these materials
     be subject to expedited processing: Bloomberg News is engaged in the
     dissemination of information to the public and the subject matter related to
     this request is a matter of great public interest, debate, and urgency.
     Specifically, the survival of the U.S. economy, and especially small
     businesses, during the Covid-19 pandemic is a matter of great public
     concern; the SBA’s loan programs are the central pillar of the U.S.
     government’s plan to rescue small businesses; and accountability,
     scrutiny, and oversight of these efforts depends on timely public
     disclosure of the SBA’s actions.
    Expedited Processing Disposition Reason: Moot




                                      2
      Case 1:20-cv-01240-JEB Document 1-4 Filed 05/12/20 Page 6 of 7




From: admin@foiaonline.gov At: 05/11/20 11:10:14
To: Zachary Mider (BLOOMBERG/ NEWSROOM: )
Subject: FOIA Expedited Processing Disposition Reached for SBA-
2020-001018


     Your request for Expedited Processing for the FOIA request SBA-2020-
     001018 has been denied. Additional details for this request are as follows:

        
           Request Created on: 04/29/2020
        
           Request Description: Pursuant to the Freedom of Information Act, 5
            U.S.C. Section 552 et seq.("FOIA"), I request access to and copies
            of the following records (“the Records”):

            1. Records of approved Paycheck Protection Program loans, for
            each loan approved between 4/23/2020 and 4/29/2020. I request
            data on each loan in the same format as currently provided by the
            SBA for 7(a) loans published on the SBA’s website here:
            https://www.sba.gov/about-sba/open-government/foia#section-
            header-32

                                          1
Case 1:20-cv-01240-JEB Document 1-4 Filed 05/12/20 Page 7 of 7

     2. Records of approved Covid-19 Economic Injury Disaster Loans,
     for each loan approved between 4/23/2020 and 4/29/2020. I
     request data on each loan in the same format as currently provided
     by the SBA for EIDL’s (CFDA 59.008) published on
     usaspending.gov.

     3. Records of approved Emergency Economic Injury Disaster Loan
     Grants, as authorized under Section 1110 of the CARES Act, for
     each grant approved between 4/23/2020 and 4/29/2020. I request
     data on each loan in a similar format as that provided by the SBA
     for all EIDL’s (CFDA 59.008) published on usaspending.gov. These
     should include but need not be limited to the following fields: value
     of emergency grant, face value of related EIDL loan, action date,
     recipient name, recipient parent duns, recipient parent name,
     recipient address, recipient city name, recipient county code,
     recipient county name, recipient state code, recipient state name,
     recipient ZIP code, recipient congressional district.

     I am further requesting that the Records be provided to me on
     computer files, in a .csv format or other commonly-used data
     format, and that they be provided to me through email, file-sharing
     service, or API.
 
    Expedited Processing Original Justification: I request that these
     materials be subject to expedited processing: Bloomberg News is
     engaged in the dissemination of information to the public and the
     subject matter related to this request is a matter of great public
     interest, debate, and urgency. Specifically, the survival of the U.S.
     economy, and especially small businesses, during the Covid-19
     pandemic is a matter of great public concern; the SBA’s loan
     programs are the central pillar of the U.S. government’s plan to
     rescue small businesses; and accountability, scrutiny, and
     oversight of these efforts depends on timely public disclosure of the
     SBA’s actions.

     I certify that my statements concerning the need for expedited
     processing are true and correct to the best of my knowledge and
     belief.
 
    Expedited Processing Disposition Reason: Moot
 




                                   2
